Citation Nr: 0630261	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostatitis.  

2.  Entitlement to service connection for non-nephrotic 
proteinuria with IgA nephropathy.  


REPRESENTATION

Veteran represented by:	Clayte, Binion, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for 13 years and 9 days and 
was discharged in September 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal 
ensued following a November 2002 rating decision which, in 
part, denied the current claims.  The veteran appealed and 
provided testimony at the RO in March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

It is the veteran's contention that service connection is 
warranted for prostatitis in that he was treated for this 
condition during service.  It is also his contention that his 
inservice treatment for that condition and an abnormal urine 
reading reflects that IgA nephropathy had its onset during 
service.  He argues that the taking of aspirin and codeine 
for his prostatitis has had an effect on his kidneys.  

Review of the record reflects that he was seen for an acute 
episode of prostatitis in July 1966.  Testing showed albumin 
at 100 milligrams in his urine.  He was treated with 
medication (tetracycline and gantrisin) and sitz baths.  
Several days later he was seen again, and his prostate was 
still tender and boggy.  Another medication was added to his 
treatment regimen.  The veteran was hospitalized on July 20, 
1966, and diagnosed as having infectious mononucleosis.  The 
prostate at that time was still slightly tender, but 
urinalysis was negative.  No prostate residuals of this 
condition were noted at time of service separation 
examination in September 1972.  

Post service treatment records are dated from 1984 through 
2006 and include private and VA documents.  Clinical findings 
in these documents that are pertinent to the claims of 
service connection for prostatitis and non-nephrotic 
proteinuria with IgA nephropathy include a December 1993 
report showing that the veteran was seen for gross hematuria.  
At that time, it was noted that he had been treated for 
prostatitis in 1966.  Exam in 1993 showed that his prostate 
was smooth but 1+ enlarged.  His urine was clear.  
Subsequently dated records reflect a diagnosis of proteinuria 
on numerous occasions.  Specifically, this condition was 
initially noted upon private record in 1995 and upon numerous 
tests thereafter.  

When examined by VA in September 2000, prostatitis was noted 
by history.  The veteran underwent a kidney biopsy in January 
2003 at a VA facility.  The biopsy showed changes 
characteristic of IgA nephropathy.  

In support of his claims for service connection, the veteran 
submitted an excerpt from a medical treatise regarding IgA 
nephropathy.  This information that was obtained from the 
Internet was added to the record in November 2003.  Review of 
this medical information provides facts regarding IgA 
nephropathy, to include that it is a relatively newly 
recognized disease, now known as the most common form of 
glomerulonephritis.  Without treatment, this condition might 
end in renal failure.  It occurs at any age, and the course 
is variable with fifteen to forty percent eventually ending 
up with end stage renal disease.  

At a personal hearing in March 2004, the veteran provided 
testimony in support of his claims.  Essentially, it is his 
contention that he has prostatitis of service origin and his 
inservice treatment for that condition and his abnormal urine 
reading reflects that IgA nephropathy also had its onset 
during service.  He also argued that the taking of aspirin 
and codeine for his prostatitis had an effect on his kidneys.  

A private physician opined in an April 2004 statement that 
more likely than not, the veteran's non-nephrotic range of 
proteinuria had progressed to IgA nephropathy.  He pointed 
out that when the veteran was hospitalized in 1966, there was 
a significant amount of protein in the urine.  He opined that 
this could have been an early indication of kidney disease 
like the IgA nephropathy which was currently diagnosed.  

VA examination report dated in August 2004 also noted a 
diagnosis of non-nephrotic proteinuria with IgA nephropathy.  
The veteran's prostatitis was noted by history only.  Digital 
examination was essentially negative.  The examiner also 
provided an opinion as to the etiology of the veteran's IgA 
nephropathy.  He indicated that he had reviewed the claims 
file in great detail before forming his conclusions.  
Specifically, he noted that while the veteran had albumen of 
100 milligrams in his urine in early July 1966, this was when 
he had fever of 101 degrees and malaise.  When the veteran 
was hospitalized in late July 1966 for treatment of 
infectious mononucleosis, the urine was negative and 
urinalysis was negative at discharge 6 years later in 1972.  
The VA examiner stated that as the veteran's IgA nephropathy 
was not diagnosed until 30 years after separation from 
service, it was his opinion that is was unlikely that this 
condition was caused or aggravated by military service.  

Additional post service documents include a medical opinion 
as offered by a private nephrologist dated in September 2004.  
The veteran's history of proteinuria during service was noted 
as was the subsequent post service diagnosis of IgA 
nephropathy.  He reported that there were multiple possible 
theories as to the etiology of IgA nephropathy and that he 
was unable to give a definite opinion as to when this 
condition started in the veteran.  

In May 2005, the Board requested a specialist's opinion as to 
the likelihood that the veteran's non-nephrotic proteinuria 
with IgA nephropathy was related to service, to include the 
inservice abnormal urine reading in 1966.  

In his August 2005 response, the Chief of the Nephrology 
Section at a VA facility noted that he reviewed the veteran's 
claim with the specific aim of determining whether service 
connection was warranted for prostatitis and non-nephrotic 
proteinuria with IgA nephropathy.  He reviewed the claim and 
provided a summarization of the veteran's treatment regarding 
the conditions on appeal.  In his opinion, there was 
definitive evidence that the veteran had had two urogenital 
conditions, prostatitis, and IgA nephropathy.  He found that 
the first manifestations of acute prostatitis occurred during 
the veteran's active military service in July 1966.  While he 
saw no further attacks of this condition during this service, 
he noted that approximately 21 years later, it was noted that 
the veteran had prostatic enlargement which, he reported, was 
seen in essentially all men with advanced age.  He related 
the veteran's prostatitis to his active duty time.  

As to the etiology of non-nephrotic proteinuria with IgA 
nephropathy, the specialist noted that there were numerous 
urine examinations conducted during service which showed 
normal urine findings.  He opined that this strongly 
suggested that proteinuria in July 1966 was transient and 
represented most probably, the phenomenon of febrile 
proteinuria which was encountered frequently in acute febrile 
illnesses.  The physician also noted that the veteran was 
noted to have proteinuria in the 1990s, approximately 20 
years after his separation from active duty.  It was also 
noted that the January 2003 biopsy provided convincing 
evidence of IgA nephropathy.  He explained that this disorder 
could be a primary kidney condition without evidence of other 
organ diseases or could be seen as a secondary condition 
complicating other diseases.  In patients with primary IgA 
nephropathy, attacks of severe hematuria, sometime with 
proteinuria, could sometimes be provoked by other infections, 
primarily upper respiratory tract infections, but had not 
been described in patients with prostatitis.  

The specialist also noted that prostatitis was not listed in 
textbooks of kidney disease as among the conditions that 
caused secondary IgA nephropathy.  To verify this point, he 
carried out an electronic literature search cross referencing 
prostatitis IgA nephropathy.  No citations were found.  In 
conclusion, the specialist stated that there was no evidence 
in the literature linking prostatitis to IgA nephropathy.  He 
added that the interval of approximately 25 years or so 
between the first documentation of a transient proteinuria 
and the later development of persistent proteinuria that led 
to the diagnosis of IgA nephropathy strongly suggested that 
any etiologic association between the proteinuria in 1966 and 
the IgA nephropathy in the 1990s was highly unlikely.  He 
summarized that the veteran's first manifestation of 
prostatic disease (prostatitis) occurred during active 
service.  However, he found it highly unlikely that IgA 
nephropathy was either caused by prostatitis or started 
during active service.  

VA treatment records added to the claims file in February 
2006 include an October 2005 renal ultrasound which shows 
that the veteran had an enlarged prostate.  The examiner 
recommended clinical and prostate-specific antigen (PSA) 
correlation.  

It is now unclear as to whether the veteran has a current 
prostatic condition, and, if so, whether he has non-nephrotic 
proteinuria with IgA nephropathy of service origin or 
secondary to a prostatic disorder.  In order to address these 
uncertainties, a contemporaneous examination is requested.  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his prostate condition, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The veteran should be scheduled for 
an examination to determine the nature 
and etiology of any currently diagnosed 
genitourinary condition, to include 
prostatitis and non-nephrotic 
proteinuria with IgA nephropathy.  
Based upon examination of the veteran 
and review of his pertinent medical 
history, the examiner is requested to 
offer an opinion with supporting 
analysis as to whether it is at least 
as likely as not (50 percent 
probability or greater) that any 
current genitourinary impairment, to 
include prostatitis and non-nephrotic 
proteinuria with IgA nephropathy, may 
be related to the veteran's history of 
treatment for prostatitis in service.  
A complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

3.  After completion of the above, the 
RO should review the expanded record 
and determine if the benefits sought 
can be granted.  If the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case (SSOC) and be afforded an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


